Citation Nr: 1211647	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right knee retropatellar pain syndrome.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's left knee retropatellar pain syndrome.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to June 1984 and from February 2003 to February 2005.  The Veteran served in Iraq.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the San Diego, California, Regional Office which, in pertinent part, established service connection for both right knee retropatellar pain syndrome and left knee retropatellar pain syndrome; assigned 10 percent evaluations for those disabilities; and effectuated the awards as of February 6, 2005.  In April 2007, the Veteran informed the Department of Veterans Affairs (VA) that he had moved to Georgia.  His claims files were subsequently transferred to the Atlanta, Georgia, Regional Office.  

In May 2008, the Atlanta, Georgia, Regional Office, in pertinent part, granted a temporary total disability evaluation for the Veteran's left knee retropatellar pain syndrome under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a March 13, 2007, left knee arthroscopic surgery for the period from March 13, 2007, to March 30, 2007, and denied a TDIU.  In July 2008, the Veteran informed VA that he had moved to Colorado.  The Veteran's claims files were subsequently transferred to the Denver, Colorado, Regional Office (RO).  

In January 2009, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In April 2009, the Board, in pertinent part, remanded the issues of the evaluation of the Veteran's right knee and left knee disabilities to the RO for additional action.  

In March 2009, the RO, in pertinent part, granted a temporary total disability evaluation for the Veteran's right knee retropatellar pain syndrome under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a December 30, 2008, right knee arthroscopic surgery for the period from December 30, 2008, to February 28, 2009.  In June 2011, the Appeals Management Center (AMC), in pertinent part, granted separate 10 percent evaluations for right knee instability and left knee instability under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 and effectuated the awards as of October 7, 2010.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.  


REMAND

A January 2009 written statement from R. D'Ambrosia, M.D., conveys that:

[The Veteran] had a knee arthroscopic done (sic).  He had severe osteoarthritis, Grade 4 changes in the patella with no cartilage whatsoever and corresponding lesions on the femoral surface.  He is in dire need of a total knee replacement and I would not even scope his left knee because I am sure it is the same identical knee that is on his right.  I recommend this patient for bilateral knee replacements.  

VA clinical documentation dated in June 2010 and August 2010 reflects that attempts were undertaken to schedule and to reschedule the Veteran for a total knee replacement.  

The report of an October 2010 VA examination for compensation purposes states that the Veteran reported having undergone a right knee arthroscopy performed in "approximately December 30, 2008, by Dr. D'Ambrosia."  An impression of "bilateral medial compartment osteoarthritis and patellofemoral chondromalacia" was advanced.  The examiner commented that:

Please note that the December 30, 2008, operative report is not available and claims file review confirms that he underwent an arthroscopic procedure on his left knee at the VA in 2007 and a procedure on the right knee at University Hospital in the last year.  A recommendation in the record from University by [Dr. D'Ambrosia] was made that the patient should undergo a knee replacement on the right side.  

The examiner advanced no opinion as to whether the Veteran's knee disabilities were of such severity as to necessitate knee replacements or whether Dr. D'Ambrosia's recommendation for bilateral knee replacements was supported by the clinical findings.  

The Board notes that the December 30, 2008, operative report from University Hospital was subsequently incorporated into the claims files.  There is no indication in the record that the operative report was referred to the VA examiner for preparation of an addendum to the October 2010 VA examination report.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the noted deficiencies in the October 2010 VA examination report, the Board finds that further VA orthopedic evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after December 2010 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In August 2007, the Veteran submitted a claim of entitlement to a TDIU.  In May 2008, VA denied a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected right knee and left knee disabilities after December 2010, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after December 2010.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his service-connected right knee and left knee retropatellar pain syndrome.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should fully describe the functional limitation that results from the Veteran's service-connected right and left knee disabilities, to include any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the knees should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's right and left knee disabilities upon his vocational pursuits.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

